PER CURIAM.
The plaintiff-appellant, The City National Bank of Coral Gables, appeals a summary final judgment for defendant, Greater Miami Federal Savings & Loan Association. The action by the Bank was upon an assignment of loan proceeds made by a contractor to the Bank for the purpose of securing a personal loan from the Bank to the contractor. The facts before the trial court demonstrate without issue that there were no proceeds which could have been claimed by the contractor. The assignee occupies the same position as the assignor. The summary final judgment is affirmed upon the authority of Florida East Coast Ry. Co. v. Eno, 99 Fla. 887, 128 So. 622, 626, 70 A.L.R. 506 (1930).
Affirmed.